Case 21-11002-KBO   Doc 95-2   Filed 07/21/21   Page 1 of 14




                    EXHIBIT B
                   Case 21-11002-KBO                      Doc 95-2            Filed 07/21/21               Page 2 of 14

                                        PURCHASE CONTRACT - F
                                                                     Contract No.                   :     150110332
                                                                     Contract Date                  :     2/8/2021
                                                                     Reference                      :
                                                                     Our Trader                     :     CJ Eisler
                                                                     Your Contact                   :     Ecopure Specialities Limited
Pipeline Foods, LLC                                                  Contact Phone No.              :
6499 University Avenue NE                                            Contact FAX No.                :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:

Purchased From                   Ecopure Specialities Limited
ECOPURIN                         Unit No 134 First Floor Rectangle 1
                                 Delhi, DE 110017
                                 India

Commodity                : ORGSBM Soybean Meal-Organic
Quantity                 : 1,000.000 MT

Pricing                  :                                     1,000.000   MT                                   830.0000   USD

Shipment Period          : Start: 3/1/2021, End: 4/30/2021

Ship Mode             Weight to Govern                             Del. Basis/FOB Point
Container             Origin                                       CIF-DELIVERED                        Baltimore, MD

Contract Notes:
    Origin Optional
    For claims related to quality of the product, the buyer shall give written notice to seller within 7 days of delivery. A sample of the product
will be sent to SGS at the expense of the buyer for grade analysis, which shall be binding upon each party.
    Contract written basis CIF Baltimore, MD. Price shall be applicable with no premium or discount to the following ports: Oakland, CA /
Seattle, WA / Houston, TX / New Orleans, LA / Savannah, GA / Norfolk, VA Buyer shall name final destination port prior to shipment. Partial
shipment shall be allowed. PACKING: Bulk in 20' containers, with liners QUANTITY: 1,000 MT, +/- 5%, Buyer to specify maximum container
weight QUALITY: PROTEIN: 46% MINIMUM FAT: 7% MAXIMUM FIBER: 6% MAXIMUM MOISTURE: 7% MAXIMUM PROTEIN
SOLUBILITY (KOH): 75% MINIMUM UREASE: 0.20 MAXIMUM COOL, SWEET, AND SOUND UPON ARRIVAL • Product shall be free from
sour, musty, or other commercially objectionable foreign odors • Product shall be free from insects (live or dead) • Cargo cannot be shipped
prior to approval of Buyer • Buyer shall appoint a surveyor to draw pre-sample shipments, Seller shall segregate shipment until Buyer
approves the loading of the shipment • The rules of GAFTA 124 (Sampling) are hereby incorporated into this contract • The rules of GAFTA
123 (Weighing) are hereby incorporated into this contract • Seller guarantees that product shall clear US Customs. Seller agrees to
reimburse Buyer for any costs associated with product being rejected by US Customs, FDA, USDA, or other government agency.
REQUIRED DOCUMENTS: 1. Full set of negotiable on board Bill of Lading (Multi-modal transport B/L allowed) 2. Commercial Invoice 3.
Certificate of Analysis Issued by GAFTA registered surveyor/laboratory 4. Certificate of Origin Issued by Government Authorities 5.
Phytosanitary Certificate Issued by Government Authorities 6. Packing List 7. Weight certificate Issued by GAFTA registered surveyor 8.
Container Cleanliness certificate Issued by GAFTA registered surveyor 9. NOP Certificate 10. Organic Transaction Certificate The terms and
conditions of GAFTA 125 are hereby incorporated into this contract

Trade Rules To Govern:
Payment Terms:                   Cash Against Documents

SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days, is
an acknowledgement of the acceptance of all conditions hereof.




Buyer:                                                                         Seller:

                                                                                                  Rohan Grover
                CJ Eisler                                                      Name:




Mon, 08 Feb 2021 20:58:29 UTC                                                                                                      Page 1 of 2
                        Case 21-11002-KBO                                Doc 95-2                Filed 07/21/21                      Page 3 of 14

                                                   PURCHASE CONTRACT - F
                                                                                      Contract No.                            :    150110332
                                                                                      Contract Date                           :    2/8/2021
                                                                                      Reference                               :
                                                                                      Our Trader                              :    CJ Eisler
                                                                                      Your Contact                            :    Ecopure Specialities Limited
Pipeline Foods, LLC                                                                   Contact Phone No.                       :
6499 University Avenue NE                                                             Contact FAX No.                         :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:
1. Buyer Sustainability Statement. The Buyer delivers long-term value to its suppliers and develops supply chain assurance and transparency for its customers as to organic,
   non-GMO, transitional and clean label value chains.
2. Cash Contract; Sale Confirmation. This is a cash contract for the sale of the Commodity from the Seller to the Buyer. The Contract contemplates that the parties sign this
   Contract. However, the absence of signatures shall not void or otherwise deem this Contract unenforceable. The delivery of this Contract by the Buyer to the Seller shall
   serve as a confirmation of the sale. To the extent the Seller disputes any terms or conditions of this Contract, the Seller shall immediately notify the Buyer in writing. Failure to
   dispute any terms or conditions of this Contract shall result in a binding agreement between the parties.
3. Delivery; Title.
   a. F.O.B. Point of Origin. The Commodity will be shipped to points designated by Buyer. Weights, grades, premiums and discounts at point of destination will apply at time of
      delivery, unless otherwise stated on this Contract.
   b. Excess Commodities. Buyer will set the price on any excess quantities of the Commodity, based on the delivery point, as follows: (i) delivery point owned, leased or
      managed by Buyer, Buyer’s market price at time of delivery; and (ii) delivery point not owned, leased or managed by Buyer, Buyer’s market price for F.O.B. point indicated
      at the time Buyer receives notice of the excess commodity. Notwithstanding above, the Buyer may reject any excess Commodities.
   c. Excess freight and other charges. Seller shall be responsible for any excess freight or other charges or penalties occasioned by erroneous billing and routing and/or any
      loading of cars, trucks or barges below minimum or over maximum weight. Seller shall pay all weighing and inspection fees. Seller shall also have sole liability for any
      federal, state or local taxes resulting from this Contract.
   d. Title. Title to, all rights of ownership in and risk of loss of the Commodity shall remain in Seller until physical delivery to Buyer’s designated delivery point, at which time
      such rights shall pass to Buyer unless delivery is made to Buyer under a storage agreement, in which case such rights shall pass upon application of the commodity to a
      purchase contract with Buyer.
4. Representations, Warranties and Certifications of Seller.
   a. Compliance with Applicable Law; Federal Food, Drug and Cosmetic Act. Seller represents and warrants that the Commodity complies with all applicable federal and state
      laws including, but not limited to, the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as may be amended, and the regulations promulgated under the
      Federal Food, Drug and Cosmetic Act, and specifically, that the Commodity has not been adulterated under any applicable laws.
   b. Non-GMO. To the extent the “Non-GMO” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies that: (i) the Commodity
      contains no genetic material that has been modified through vitro recombinant deoxyribonucleic acid (DNA) techniques and for which the modification could not otherwise
      be obtained through conventional breeding or found in nature, and (ii) meets the requirements for non-bioengineered food under the Agricultural Marketing Act of 1946
      and, specifically, Subtitle E “National Bioengineered Food Disclosure Standard”, 7 U.S.C. § 1621 et seq., as may be amended, and the regulations promulgated under the
      Agricultural Marketing Act of 1946 (the “GMO Labeling Act”). Upon request, the Seller shall provide the Buyer a certification of compliance with the above requirements.
   c. Non-GMO and Organic. To the extent the “Non-GMO and Organic” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies
      that: (i) the Commodity satisfies the Non-GMO requirements of Section 4(b) above; and (ii) the Commodity was “organically produced” for purposes of the Organic Food
      Production Act of 1990, 7 U.S.C. §§ 6501-6522, as may be amended, and the regulations promulgated under the Organic Food Production Act of 1990 (the “Organic Act”),
      including, but not limited to, that the Commodity was produced at a “certified organic farm,” as defined in the Organic Act, and that the operations that have handled the
      Commodity prior to delivery to the Buyer are “certified organic handling operations,” as defined in the Organic Act. Upon request, the Seller shall provide the Buyer a
      certification of compliance with the above requirements, its approved organic plan and the certification of compliance with the applicable organic certification program.
   d. Article 2 Warranties; No Disclaimers. Seller expressly warrants that the Seller shall convey good title to the Commodity free and clear of any and all security interest or
      other liens, except those for which the Seller has notified the Buyer in writing. The Seller does not disclaim any implied warranties under the Uniform Commercial Code
      including, but not limited to, the implied warranty of merchantability (UCC 2-314), the implied warranty of fitness for particular purpose (UCC 2-315), and the implied
      warranty from usage of trade (UCC 2-314). For purposes of this Section, the Seller is a “merchant”, as defined by the Uniform Commercial Code.
5. Indemnification and Hold Harmless. Seller shall indemnify and hold Buyer harmless for any claims, demands, obligations, suits, actions or causes of action that arise from or
   relate to: (a) any liability or obligations contractually agreed to by the Seller in this Contract; and (b) any breach of the representations and warranties of the Seller under this
   Contract including, but not limited to, the representations and warranties under Sections 4(b) [Non-GMO] and 4(c) [Non-GMO and Organic] above.
6. Default; Damages.
   a. Event of Default. Failure to comply with the terms and conditions of this Contract including, but not limited to, the breach of any representation or warranty or the failure of
      the Seller to deliver the Commodity, shall be an event of default under this Contract. The Buyer may, at its election, require either: (a) specific performance and delivery of
      the Commodity by the Seller; or (b) payment for the replacement cost of the undelivered Commodity. If, in Buyer’s sole discretion, Buyer has reason to feel insecure about
      Seller’s performance under this Contract, the Seller shall provide adequate assurance of compliance to the Buyer and make any such required payments to the Buyer, or
      do such other things as required by the Buyer in the time and manner set forth by Buyer. The failure to provide adequate assurance acceptable to the Buyer shall be an
      event of default.
   b. Damages; Legal Fees and Costs. Seller’s failure to perform on this Contract will result in contract cancellation charges to Seller, the total of which will be the difference
      between the Contract price and the replacement cost at the time of cancellation, plus a minimum cancellation charge of ten cents (10¢) per bushel. All contract pricing
      terms are part of the formula pricing of the cash delivery commitment. All futures exchange positions utilized by Buyer are for Buyer’s hedging purposes only and not for
      Seller’s account. Seller shall be liable for Buyer’s legal fees and costs of collection.
   c. Acceptance by Buyer; No Waiver. Acceptance of any performance by Buyer, after default of this Contract by Seller, shall not waive any rights or remedies accruing to
      Buyer as a result of such default.
7. Arbitration. This Contract is made in accordance with the applicable grain trade rules of the National Grain and Feed Association except as modified by this Contract. Any
   disagreements or disputes arising under or related to this Contract shall be arbitrated through arbitration proceedings before the National Grain and Feed Association and
   pursuant to its arbitration rules. The decision and award determined through such arbitration shall be final and binding upon the Buyer and Seller. The parties may file the
   arbitration decision and award as a judgment and the decision and award may be enforced in any applicable court.
8. Miscellaneous.
   a. Force Majeure; Allocation of Deliveries. An event outside the control of the Seller shall not relieve the Seller of its obligations to perform on this Contract. In the event the
      Seller has contractually agreed to deliver like commodities to other buyers, the Seller agrees that it will not allocate production or deliveries among its buyers until which
      time the Seller has fully complied under this Contract.
   b. No Other Agreements. No other agreements between the parties. Any modifications of this Contract shall be in writing and signed by both parties.
   c. Disclosure of Risks. Seller acknowledges that Seller has entered into this Contract based upon Seller’s own knowledge and judgment. Seller acknowledges that this
      Contract involves financial risks which Seller has independently evaluated, prior to executing this Contract, and that Buyer is not acting as a fiduciary in regard to this
      Contract.
   d. Assignment. The respective rights, obligations and liabilities of Seller are not assignable without the prior written Consent of Buyer. The Buyer may assign this Contract to
      its successors and assigns.
   e. Governing Law. This Contract shall be governed by the laws of the state of Minnesota and shall be binding on Seller’s estate, executors, administrators, successors and
      assigns and shall inure to the benefit of Buyer, its successors and assigns.




Mon, 08 Feb 2021 20:58:29 UTC                                                                                                                                       Page 2 of 2
                   Case 21-11002-KBO                      Doc 95-2            Filed 07/21/21               Page 4 of 14

                                        PURCHASE CONTRACT - F
                                                                     Contract No.                   :     150110436
                                                                     Contract Date                  :     5/3/2021
                                                                     Reference                      :
                                                                     Our Trader                     :     CJ Eisler
                                                                     Your Contact                   :     Ecopure Specialities Limited
Pipeline Foods, LLC                                                  Contact Phone No.              :
6499 University Avenue NE                                            Contact FAX No.                :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:

Purchased From                   Ecopure Specialities Limited
ECOPURIN                         Unit No 134 First Floor Rectangle 1
                                 Delhi, DE 110017
                                 India

Commodity                : ORGSBM Soybean Meal-Organic
Quantity                 : 1,000.000 MT

Pricing                  :                                    1,000.000    MT                                1,195.0000    USD

Shipment Period          : Start: 5/1/2021, End: 7/31/2021

Ship Mode             Weight to Govern                             Del. Basis/FOB Point                 Title Passes
Container             Origin                                       FOB                                  Nhava Sheva, GU

Contract Notes:
    Origin Optional
    For claims related to quality of the product, the buyer shall give written notice to seller within 7 days of delivery. A sample of the product
will be sent to SGS at the expense of the buyer for grade analysis, which shall be binding upon each party.
    PACKING: Bulk in 20' containers, with liners QUANTITY: 1,000 MT, +/- 5%, Buyer to specify maximum container weight QUALITY:
PROTEIN: 46% MINIMUM FAT: 7% MAXIMUM FIBER: 6% MAXIMUM MOISTURE: 7% MAXIMUM PROTEIN SOLUBILITY (KOH): 75%
MINIMUM UREASE: 0.20 MAXIMUM COOL, SWEET, AND SOUND UPON ARRIVAL • Product shall be free from sour, musty, or other
commercially objectionable foreign odors • Product shall be free from insects (live or dead) • Cargo cannot be shipped prior to approval of
Buyer • Buyer shall appoint a surveyor to draw pre-sample shipments, Seller shall segregate shipment until Buyer approves the loading of
the shipment • The rules of GAFTA 124 (Sampling) are hereby incorporated into this contract • The rules of GAFTA 123 (Weighing) are
hereby incorporated into this contract • Seller guarantees that product shall clear US Customs. Seller agrees to reimburse Buyer for any
costs associated with product being rejected by US Customs, FDA, USDA, or other government agency. REQUIRED DOCUMENTS: 1. Full
set of negotiable on board Bill of Lading (Multi-modal transport B/L allowed) 2. Commercial Invoice 3. Certificate of Analysis Issued by
GAFTA registered surveyor/laboratory 4. Certificate of Origin Issued by Government Authorities 5. Phytosanitary Certificate Issued by
Government Authorities 6. Packing List 7. Weight certificate Issued by GAFTA registered surveyor 8. Container Cleanliness certificate Issued
by GAFTA registered surveyor 9. NOP Certificate 10. Organic Transaction Certificate The terms and conditions of GAFTA 125 are hereby
incorporated into this contract

Trade Rules To Govern:
Payment Terms:                   Cash Against Documents

SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days, is
an acknowledgement of the acceptance of all conditions hereof.




Buyer:                                                                         Seller:


                CJ Eisler                                                      Name:




Mon, 03 May 2021 20:10:23 UTC                                                                                                     Page 1 of 2
                        Case 21-11002-KBO                                Doc 95-2                Filed 07/21/21                      Page 5 of 14

                                                   PURCHASE CONTRACT - F
                                                                                      Contract No.                            :    150110436
                                                                                      Contract Date                           :    5/3/2021
                                                                                      Reference                               :
                                                                                      Our Trader                              :    CJ Eisler
                                                                                      Your Contact                            :    Ecopure Specialities Limited
Pipeline Foods, LLC                                                                   Contact Phone No.                       :
6499 University Avenue NE                                                             Contact FAX No.                         :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:
1. Buyer Sustainability Statement. The Buyer delivers long-term value to its suppliers and develops supply chain assurance and transparency for its customers as to organic,
   non-GMO, transitional and clean label value chains.
2. Cash Contract; Sale Confirmation. This is a cash contract for the sale of the Commodity from the Seller to the Buyer. The Contract contemplates that the parties sign this
   Contract. However, the absence of signatures shall not void or otherwise deem this Contract unenforceable. The delivery of this Contract by the Buyer to the Seller shall
   serve as a confirmation of the sale. To the extent the Seller disputes any terms or conditions of this Contract, the Seller shall immediately notify the Buyer in writing. Failure to
   dispute any terms or conditions of this Contract shall result in a binding agreement between the parties.
3. Delivery; Title.
   a. F.O.B. Point of Origin. The Commodity will be shipped to points designated by Buyer. Weights, grades, premiums and discounts at point of destination will apply at time of
      delivery, unless otherwise stated on this Contract.
   b. Excess Commodities. Buyer will set the price on any excess quantities of the Commodity, based on the delivery point, as follows: (i) delivery point owned, leased or
      managed by Buyer, Buyer’s market price at time of delivery; and (ii) delivery point not owned, leased or managed by Buyer, Buyer’s market price for F.O.B. point indicated
      at the time Buyer receives notice of the excess commodity. Notwithstanding above, the Buyer may reject any excess Commodities.
   c. Excess freight and other charges. Seller shall be responsible for any excess freight or other charges or penalties occasioned by erroneous billing and routing and/or any
      loading of cars, trucks or barges below minimum or over maximum weight. Seller shall pay all weighing and inspection fees. Seller shall also have sole liability for any
      federal, state or local taxes resulting from this Contract.
   d. Title. Title to, all rights of ownership in and risk of loss of the Commodity shall remain in Seller until physical delivery to Buyer’s designated delivery point, at which time
      such rights shall pass to Buyer unless delivery is made to Buyer under a storage agreement, in which case such rights shall pass upon application of the commodity to a
      purchase contract with Buyer.
4. Representations, Warranties and Certifications of Seller.
   a. Compliance with Applicable Law; Federal Food, Drug and Cosmetic Act. Seller represents and warrants that the Commodity complies with all applicable federal and state
      laws including, but not limited to, the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as may be amended, and the regulations promulgated under the
      Federal Food, Drug and Cosmetic Act, and specifically, that the Commodity has not been adulterated under any applicable laws.
   b. Non-GMO. To the extent the “Non-GMO” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies that: (i) the Commodity
      contains no genetic material that has been modified through vitro recombinant deoxyribonucleic acid (DNA) techniques and for which the modification could not otherwise
      be obtained through conventional breeding or found in nature, and (ii) meets the requirements for non-bioengineered food under the Agricultural Marketing Act of 1946
      and, specifically, Subtitle E “National Bioengineered Food Disclosure Standard”, 7 U.S.C. § 1621 et seq., as may be amended, and the regulations promulgated under the
      Agricultural Marketing Act of 1946 (the “GMO Labeling Act”). Upon request, the Seller shall provide the Buyer a certification of compliance with the above requirements.
   c. Non-GMO and Organic. To the extent the “Non-GMO and Organic” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies
      that: (i) the Commodity satisfies the Non-GMO requirements of Section 4(b) above; and (ii) the Commodity was “organically produced” for purposes of the Organic Food
      Production Act of 1990, 7 U.S.C. §§ 6501-6522, as may be amended, and the regulations promulgated under the Organic Food Production Act of 1990 (the “Organic Act”),
      including, but not limited to, that the Commodity was produced at a “certified organic farm,” as defined in the Organic Act, and that the operations that have handled the
      Commodity prior to delivery to the Buyer are “certified organic handling operations,” as defined in the Organic Act. Upon request, the Seller shall provide the Buyer a
      certification of compliance with the above requirements, its approved organic plan and the certification of compliance with the applicable organic certification program.
   d. Article 2 Warranties; No Disclaimers. Seller expressly warrants that the Seller shall convey good title to the Commodity free and clear of any and all security interest or
      other liens, except those for which the Seller has notified the Buyer in writing. The Seller does not disclaim any implied warranties under the Uniform Commercial Code
      including, but not limited to, the implied warranty of merchantability (UCC 2-314), the implied warranty of fitness for particular purpose (UCC 2-315), and the implied
      warranty from usage of trade (UCC 2-314). For purposes of this Section, the Seller is a “merchant”, as defined by the Uniform Commercial Code.
5. Indemnification and Hold Harmless. Seller shall indemnify and hold Buyer harmless for any claims, demands, obligations, suits, actions or causes of action that arise from or
   relate to: (a) any liability or obligations contractually agreed to by the Seller in this Contract; and (b) any breach of the representations and warranties of the Seller under this
   Contract including, but not limited to, the representations and warranties under Sections 4(b) [Non-GMO] and 4(c) [Non-GMO and Organic] above.
6. Default; Damages.
   a. Event of Default. Failure to comply with the terms and conditions of this Contract including, but not limited to, the breach of any representation or warranty or the failure of
      the Seller to deliver the Commodity, shall be an event of default under this Contract. The Buyer may, at its election, require either: (a) specific performance and delivery of
      the Commodity by the Seller; or (b) payment for the replacement cost of the undelivered Commodity. If, in Buyer’s sole discretion, Buyer has reason to feel insecure about
      Seller’s performance under this Contract, the Seller shall provide adequate assurance of compliance to the Buyer and make any such required payments to the Buyer, or
      do such other things as required by the Buyer in the time and manner set forth by Buyer. The failure to provide adequate assurance acceptable to the Buyer shall be an
      event of default.
   b. Damages; Legal Fees and Costs. Seller’s failure to perform on this Contract will result in contract cancellation charges to Seller, the total of which will be the difference
      between the Contract price and the replacement cost at the time of cancellation, plus a minimum cancellation charge of ten cents (10¢) per bushel. All contract pricing
      terms are part of the formula pricing of the cash delivery commitment. All futures exchange positions utilized by Buyer are for Buyer’s hedging purposes only and not for
      Seller’s account. Seller shall be liable for Buyer’s legal fees and costs of collection.
   c. Acceptance by Buyer; No Waiver. Acceptance of any performance by Buyer, after default of this Contract by Seller, shall not waive any rights or remedies accruing to
      Buyer as a result of such default.
7. Arbitration. This Contract is made in accordance with the applicable grain trade rules of the National Grain and Feed Association except as modified by this Contract. Any
   disagreements or disputes arising under or related to this Contract shall be arbitrated through arbitration proceedings before the National Grain and Feed Association and
   pursuant to its arbitration rules. The decision and award determined through such arbitration shall be final and binding upon the Buyer and Seller. The parties may file the
   arbitration decision and award as a judgment and the decision and award may be enforced in any applicable court.
8. Miscellaneous.
   a. Force Majeure; Allocation of Deliveries. An event outside the control of the Seller shall not relieve the Seller of its obligations to perform on this Contract. In the event the
      Seller has contractually agreed to deliver like commodities to other buyers, the Seller agrees that it will not allocate production or deliveries among its buyers until which
      time the Seller has fully complied under this Contract.
   b. No Other Agreements. No other agreements between the parties. Any modifications of this Contract shall be in writing and signed by both parties.
   c. Disclosure of Risks. Seller acknowledges that Seller has entered into this Contract based upon Seller’s own knowledge and judgment. Seller acknowledges that this
      Contract involves financial risks which Seller has independently evaluated, prior to executing this Contract, and that Buyer is not acting as a fiduciary in regard to this
      Contract.
   d. Assignment. The respective rights, obligations and liabilities of Seller are not assignable without the prior written Consent of Buyer. The Buyer may assign this Contract to
      its successors and assigns.
   e. Governing Law. This Contract shall be governed by the laws of the state of Minnesota and shall be binding on Seller’s estate, executors, administrators, successors and
      assigns and shall inure to the benefit of Buyer, its successors and assigns.




Mon, 03 May 2021 20:10:23 UTC                                                                                                                                       Page 2 of 2
                   Case 21-11002-KBO                      Doc 95-2            Filed 07/21/21               Page 6 of 14

                                        PURCHASE CONTRACT - F
                                                                     Contract No.                   :     150110374
                                                                     Contract Date                  :     3/10/2021
                                                                     Reference                      :
                                                                     Our Trader                     :     CJ Eisler
                                                                     Your Contact                   :     Ecopure Specialities Limited
Pipeline Foods, LLC                                                  Contact Phone No.              :
6499 University Avenue NE                                            Contact FAX No.                :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:

Purchased From                   Ecopure Specialities Limited
ECOPURIN                         Unit No 134 First Floor Rectangle 1
                                 Delhi, DE 110017
                                 India

Commodity                : ORGSBM Soybean Meal-Organic
Quantity                 : 1,000.000 MT

Pricing                  :                                    1,000.000    MT                                  975.0000    USD

Shipment Period          : Start: 3/1/2021, End: 5/31/2021

Ship Mode             Weight to Govern                             Del. Basis/FOB Point                 Title Passes
Container             Origin                                       FOB                                  Nhava Sheva, GU

Contract Notes:
    Origin Optional
    For claims related to quality of the product, the buyer shall give written notice to seller within 7 days of delivery. A sample of the product
will be sent to SGS at the expense of the buyer for grade analysis, which shall be binding upon each party.
    PACKING: Bulk in 20' containers, with liners QUANTITY: 1,000 MT, +/- 5%, Buyer to specify maximum container weight QUALITY:
PROTEIN: 46% MINIMUM FAT: 7% MAXIMUM FIBER: 6% MAXIMUM MOISTURE: 7% MAXIMUM PROTEIN SOLUBILITY (KOH): 75%
MINIMUM UREASE: 0.20 MAXIMUM COOL, SWEET, AND SOUND UPON ARRIVAL • Product shall be free from sour, musty, or other
commercially objectionable foreign odors • Product shall be free from insects (live or dead) • Cargo cannot be shipped prior to approval of
Buyer • Buyer shall appoint a surveyor to draw pre-sample shipments, Seller shall segregate shipment until Buyer approves the loading of
the shipment • The rules of GAFTA 124 (Sampling) are hereby incorporated into this contract • The rules of GAFTA 123 (Weighing) are
hereby incorporated into this contract • Seller guarantees that product shall clear US Customs. Seller agrees to reimburse Buyer for any
costs associated with product being rejected by US Customs, FDA, USDA, or other government agency. REQUIRED DOCUMENTS: 1. Full
set of negotiable on board Bill of Lading (Multi-modal transport B/L allowed) 2. Commercial Invoice 3. Certificate of Analysis Issued by
GAFTA registered surveyor/laboratory 4. Certificate of Origin Issued by Government Authorities 5. Phytosanitary Certificate Issued by
Government Authorities 6. Packing List 7. Weight certificate Issued by GAFTA registered surveyor 8. Container Cleanliness certificate Issued
by GAFTA registered surveyor 9. NOP Certificate 10. Organic Transaction Certificate The terms and conditions of GAFTA 125 are hereby
incorporated into this contract

Trade Rules To Govern:
Payment Terms:                   Cash Against Documents

SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days, is
an acknowledgement of the acceptance of all conditions hereof.




Buyer:                                                                         Seller:


                CJ Eisler                                                      Name:




Wed, 10 Mar 2021 22:12:13 UTC                                                                                                     Page 1 of 2
                        Case 21-11002-KBO                                Doc 95-2                Filed 07/21/21                      Page 7 of 14

                                                   PURCHASE CONTRACT - F
                                                                                      Contract No.                            :    150110374
                                                                                      Contract Date                           :    3/10/2021
                                                                                      Reference                               :
                                                                                      Our Trader                              :    CJ Eisler
                                                                                      Your Contact                            :    Ecopure Specialities Limited
Pipeline Foods, LLC                                                                   Contact Phone No.                       :
6499 University Avenue NE                                                             Contact FAX No.                         :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:
1. Buyer Sustainability Statement. The Buyer delivers long-term value to its suppliers and develops supply chain assurance and transparency for its customers as to organic,
   non-GMO, transitional and clean label value chains.
2. Cash Contract; Sale Confirmation. This is a cash contract for the sale of the Commodity from the Seller to the Buyer. The Contract contemplates that the parties sign this
   Contract. However, the absence of signatures shall not void or otherwise deem this Contract unenforceable. The delivery of this Contract by the Buyer to the Seller shall
   serve as a confirmation of the sale. To the extent the Seller disputes any terms or conditions of this Contract, the Seller shall immediately notify the Buyer in writing. Failure to
   dispute any terms or conditions of this Contract shall result in a binding agreement between the parties.
3. Delivery; Title.
   a. F.O.B. Point of Origin. The Commodity will be shipped to points designated by Buyer. Weights, grades, premiums and discounts at point of destination will apply at time of
      delivery, unless otherwise stated on this Contract.
   b. Excess Commodities. Buyer will set the price on any excess quantities of the Commodity, based on the delivery point, as follows: (i) delivery point owned, leased or
      managed by Buyer, Buyer’s market price at time of delivery; and (ii) delivery point not owned, leased or managed by Buyer, Buyer’s market price for F.O.B. point indicated
      at the time Buyer receives notice of the excess commodity. Notwithstanding above, the Buyer may reject any excess Commodities.
   c. Excess freight and other charges. Seller shall be responsible for any excess freight or other charges or penalties occasioned by erroneous billing and routing and/or any
      loading of cars, trucks or barges below minimum or over maximum weight. Seller shall pay all weighing and inspection fees. Seller shall also have sole liability for any
      federal, state or local taxes resulting from this Contract.
   d. Title. Title to, all rights of ownership in and risk of loss of the Commodity shall remain in Seller until physical delivery to Buyer’s designated delivery point, at which time
      such rights shall pass to Buyer unless delivery is made to Buyer under a storage agreement, in which case such rights shall pass upon application of the commodity to a
      purchase contract with Buyer.
4. Representations, Warranties and Certifications of Seller.
   a. Compliance with Applicable Law; Federal Food, Drug and Cosmetic Act. Seller represents and warrants that the Commodity complies with all applicable federal and state
      laws including, but not limited to, the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as may be amended, and the regulations promulgated under the
      Federal Food, Drug and Cosmetic Act, and specifically, that the Commodity has not been adulterated under any applicable laws.
   b. Non-GMO. To the extent the “Non-GMO” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies that: (i) the Commodity
      contains no genetic material that has been modified through vitro recombinant deoxyribonucleic acid (DNA) techniques and for which the modification could not otherwise
      be obtained through conventional breeding or found in nature, and (ii) meets the requirements for non-bioengineered food under the Agricultural Marketing Act of 1946
      and, specifically, Subtitle E “National Bioengineered Food Disclosure Standard”, 7 U.S.C. § 1621 et seq., as may be amended, and the regulations promulgated under the
      Agricultural Marketing Act of 1946 (the “GMO Labeling Act”). Upon request, the Seller shall provide the Buyer a certification of compliance with the above requirements.
   c. Non-GMO and Organic. To the extent the “Non-GMO and Organic” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies
      that: (i) the Commodity satisfies the Non-GMO requirements of Section 4(b) above; and (ii) the Commodity was “organically produced” for purposes of the Organic Food
      Production Act of 1990, 7 U.S.C. §§ 6501-6522, as may be amended, and the regulations promulgated under the Organic Food Production Act of 1990 (the “Organic Act”),
      including, but not limited to, that the Commodity was produced at a “certified organic farm,” as defined in the Organic Act, and that the operations that have handled the
      Commodity prior to delivery to the Buyer are “certified organic handling operations,” as defined in the Organic Act. Upon request, the Seller shall provide the Buyer a
      certification of compliance with the above requirements, its approved organic plan and the certification of compliance with the applicable organic certification program.
   d. Article 2 Warranties; No Disclaimers. Seller expressly warrants that the Seller shall convey good title to the Commodity free and clear of any and all security interest or
      other liens, except those for which the Seller has notified the Buyer in writing. The Seller does not disclaim any implied warranties under the Uniform Commercial Code
      including, but not limited to, the implied warranty of merchantability (UCC 2-314), the implied warranty of fitness for particular purpose (UCC 2-315), and the implied
      warranty from usage of trade (UCC 2-314). For purposes of this Section, the Seller is a “merchant”, as defined by the Uniform Commercial Code.
5. Indemnification and Hold Harmless. Seller shall indemnify and hold Buyer harmless for any claims, demands, obligations, suits, actions or causes of action that arise from or
   relate to: (a) any liability or obligations contractually agreed to by the Seller in this Contract; and (b) any breach of the representations and warranties of the Seller under this
   Contract including, but not limited to, the representations and warranties under Sections 4(b) [Non-GMO] and 4(c) [Non-GMO and Organic] above.
6. Default; Damages.
   a. Event of Default. Failure to comply with the terms and conditions of this Contract including, but not limited to, the breach of any representation or warranty or the failure of
      the Seller to deliver the Commodity, shall be an event of default under this Contract. The Buyer may, at its election, require either: (a) specific performance and delivery of
      the Commodity by the Seller; or (b) payment for the replacement cost of the undelivered Commodity. If, in Buyer’s sole discretion, Buyer has reason to feel insecure about
      Seller’s performance under this Contract, the Seller shall provide adequate assurance of compliance to the Buyer and make any such required payments to the Buyer, or
      do such other things as required by the Buyer in the time and manner set forth by Buyer. The failure to provide adequate assurance acceptable to the Buyer shall be an
      event of default.
   b. Damages; Legal Fees and Costs. Seller’s failure to perform on this Contract will result in contract cancellation charges to Seller, the total of which will be the difference
      between the Contract price and the replacement cost at the time of cancellation, plus a minimum cancellation charge of ten cents (10¢) per bushel. All contract pricing
      terms are part of the formula pricing of the cash delivery commitment. All futures exchange positions utilized by Buyer are for Buyer’s hedging purposes only and not for
      Seller’s account. Seller shall be liable for Buyer’s legal fees and costs of collection.
   c. Acceptance by Buyer; No Waiver. Acceptance of any performance by Buyer, after default of this Contract by Seller, shall not waive any rights or remedies accruing to
      Buyer as a result of such default.
7. Arbitration. This Contract is made in accordance with the applicable grain trade rules of the National Grain and Feed Association except as modified by this Contract. Any
   disagreements or disputes arising under or related to this Contract shall be arbitrated through arbitration proceedings before the National Grain and Feed Association and
   pursuant to its arbitration rules. The decision and award determined through such arbitration shall be final and binding upon the Buyer and Seller. The parties may file the
   arbitration decision and award as a judgment and the decision and award may be enforced in any applicable court.
8. Miscellaneous.
   a. Force Majeure; Allocation of Deliveries. An event outside the control of the Seller shall not relieve the Seller of its obligations to perform on this Contract. In the event the
      Seller has contractually agreed to deliver like commodities to other buyers, the Seller agrees that it will not allocate production or deliveries among its buyers until which
      time the Seller has fully complied under this Contract.
   b. No Other Agreements. No other agreements between the parties. Any modifications of this Contract shall be in writing and signed by both parties.
   c. Disclosure of Risks. Seller acknowledges that Seller has entered into this Contract based upon Seller’s own knowledge and judgment. Seller acknowledges that this
      Contract involves financial risks which Seller has independently evaluated, prior to executing this Contract, and that Buyer is not acting as a fiduciary in regard to this
      Contract.
   d. Assignment. The respective rights, obligations and liabilities of Seller are not assignable without the prior written Consent of Buyer. The Buyer may assign this Contract to
      its successors and assigns.
   e. Governing Law. This Contract shall be governed by the laws of the state of Minnesota and shall be binding on Seller’s estate, executors, administrators, successors and
      assigns and shall inure to the benefit of Buyer, its successors and assigns.




Wed, 10 Mar 2021 22:12:13 UTC                                                                                                                                       Page 2 of 2
                                     PURCHASE
                      Case 21-11002-KBO Doc 95-2CONTRACT     - F Page 8 of 14
                                                 Filed 07/21/21

                                                                                        REPRINTED: 3/24/2021 08:54:57
                                                                                           Contract No.                  :   252210054
                                                                                           Contract Date                 :   3/16/2021
                                                                                           Reference                     :   CIF MTL
      Pipeline Foods, LLC
                                                                                           Our Trader                    :   Rick Halverson
      GROM S 2255 Yaeger Dugway
                                                                                           Your Contact                  :   NATURE BIO FOODS LTD
      Cochrane, WI 54629                                                                   Contact Phone No.             :
      United States                                                                        Contact FAX No.               :
      Phone: 608-626-2211
      FAX:      Robin



Purchased From                        NATURE BIO FOODS LTD
NATUREIN                              45 KM STONE
                                      G.T. ROAD
                                      SONIPAT, KD 131021
                                      India

Commodity                  : ORGRCBRKN WHITE RICE BROKEN-ORGANIC
                             Must arrive cool and sweet.
_                                                                                                                                                  _
 Quantity                  : 253,529.000 LB
Pricing/LB                 :                   LB        Price USD
                                      253,529.000              0.3200

Shipment Period            :                                            START: 3/1/2021           END: 4/30/2021



Ship Mode                                      Weight To Govern                              Del. Basis/FOB Point             Title Passes
Container                                      Origin                                        FOB                              Montreal QC
Contract Notes:
This agreement is between the Seller (as noted above) and Pipeline Foods, LLC (the “Buyer”). The Seller acknowledges confirmation of this purchase
by Buyer. The parties agree to the above terms and conditions and the terms and conditions of the Contract Addendum attached hereto (collectively,
the “Contract”).

For claims related to quality of grain, the buyer shall give written notice to seller within 7 days of delivery. A sample of the grain will be sent to a 3rd
Party Lab at the expense of the buyer for grade analysis, which shall be binding upon each party.
Seller is required to provide current Organic Certificate and Crop Summary (if contract is for organic commodities).

Clean Truck/Car affidavit, including lot number, for shipments of Organic, NON-GMO or Gluten Free products shall be provided by the seller and shall
accompany each shipment and be provided to Pipeline Foods upon delivery of grain.

If this product is not certified organic, Seller attests the following: keep documentation for contracts/orders between Seller and Pipeline, have a
process for assuring that products have the proper specifications per this contract, that you inspect and test your products (incoming (seed, fertilizer)
and outgowing (crops)) and when shipping outbound crops, the trailer is inspected prior to loading and the product is visually inspected prior to
departure.

If product is be warranted as Gluten or Allergen Free, Seller attests that planting equipment, harvesting equipment, storage and transfer equipment,
transport equipment or any other equipment used in production, storage or processing of product is cleaned and free of allergens. Allergens are
considered to be: Fish & Shellfish, Dairy, Eggs, Sulphites, Gluten or Wheat, Peanuts, Tree Nuts, Mustard (Canada only) Soy and Sesame Seeds
(Canada Only).


Grain must arrive cool, sweet and free of infestation otherwise subject to rejection.

Basis contracts must be priced by the last trade date of the option or they will be rolled at the spread plus a fee.

Trade Rules To Govern: National Grain and Feed Association
Payment Terms:         Net 30             CAD 100 percent
SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days,
is an acknowledgement of the acceptance of all conditions hereof.




 Buyer:                                                                    Seller:

                                                                           Name:


                                                                                                                                                               .
                   Case 21-11002-KBO                      Doc 95-2            Filed 07/21/21               Page 9 of 14

                                        PURCHASE CONTRACT - F
                                                                     Contract No.                   :     150110377
                                                                     Contract Date                  :     3/11/2021
                                                                     Reference                      :
                                                                     Our Trader                     :     CJ Eisler
                                                                     Your Contact                   :     Ecopure Specialities Limited
Pipeline Foods, LLC                                                  Contact Phone No.              :
6499 University Avenue NE                                            Contact FAX No.                :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:

Purchased From                   Ecopure Specialities Limited
ECOPURIN                         Unit No 134 First Floor Rectangle 1
                                 Delhi, DE 110017
                                 India

Commodity                : ORGSBM Soybean Meal-Organic
Quantity                 : 1,000.000 MT

Pricing                  :                                    1,000.000    TON                                 975.0000    USD

Shipment Period          : Start: 3/1/2021, End: 5/31/2021

Ship Mode             Weight to Govern                             Del. Basis/FOB Point                 Title Passes
Container             Origin                                       FOB                                  Nhava Sheva, GU

Contract Notes:
    Origin Optional
    For claims related to quality of the product, the buyer shall give written notice to seller within 7 days of delivery. A sample of the product
will be sent to SGS at the expense of the buyer for grade analysis, which shall be binding upon each party.
    PACKING: Bulk in 20' containers, with liners QUANTITY: 1,000 MT, +/- 5%, Buyer to specify maximum container weight QUALITY:
PROTEIN: 46% MINIMUM FAT: 7% MAXIMUM FIBER: 6% MAXIMUM MOISTURE: 7% MAXIMUM PROTEIN SOLUBILITY (KOH): 75%
MINIMUM UREASE: 0.20 MAXIMUM COOL, SWEET, AND SOUND UPON ARRIVAL • Product shall be free from sour, musty, or other
commercially objectionable foreign odors • Product shall be free from insects (live or dead) • Cargo cannot be shipped prior to approval of
Buyer • Buyer shall appoint a surveyor to draw pre-sample shipments, Seller shall segregate shipment until Buyer approves the loading of
the shipment • The rules of GAFTA 124 (Sampling) are hereby incorporated into this contract • The rules of GAFTA 123 (Weighing) are
hereby incorporated into this contract • Seller guarantees that product shall clear US Customs. Seller agrees to reimburse Buyer for any
costs associated with product being rejected by US Customs, FDA, USDA, or other government agency. REQUIRED DOCUMENTS: 1. Full
set of negotiable on board Bill of Lading (Multi-modal transport B/L allowed) 2. Commercial Invoice 3. Certificate of Analysis Issued by
GAFTA registered surveyor/laboratory 4. Certificate of Origin Issued by Government Authorities 5. Phytosanitary Certificate Issued by
Government Authorities 6. Packing List 7. Weight certificate Issued by GAFTA registered surveyor 8. Container Cleanliness certificate Issued
by GAFTA registered surveyor 9. NOP Certificate 10. Organic Transaction Certificate The terms and conditions of GAFTA 125 are hereby
incorporated into this contract

Trade Rules To Govern:
Payment Terms:

SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days, is
an acknowledgement of the acceptance of all conditions hereof.




Buyer:                                                                         Seller:


                CJ Eisler                                                      Name:




Mon, 15 Mar 2021 18:22:28 UTC                                                                                                     Page 1 of 2
                       Case 21-11002-KBO                                Doc 95-2                Filed 07/21/21                     Page 10 of 14

                                                   PURCHASE CONTRACT - F
                                                                                      Contract No.                            :    150110377
                                                                                      Contract Date                           :    3/11/2021
                                                                                      Reference                               :
                                                                                      Our Trader                              :    CJ Eisler
                                                                                      Your Contact                            :    Ecopure Specialities Limited
Pipeline Foods, LLC                                                                   Contact Phone No.                       :
6499 University Avenue NE                                                             Contact FAX No.                         :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:
1. Buyer Sustainability Statement. The Buyer delivers long-term value to its suppliers and develops supply chain assurance and transparency for its customers as to organic,
   non-GMO, transitional and clean label value chains.
2. Cash Contract; Sale Confirmation. This is a cash contract for the sale of the Commodity from the Seller to the Buyer. The Contract contemplates that the parties sign this
   Contract. However, the absence of signatures shall not void or otherwise deem this Contract unenforceable. The delivery of this Contract by the Buyer to the Seller shall
   serve as a confirmation of the sale. To the extent the Seller disputes any terms or conditions of this Contract, the Seller shall immediately notify the Buyer in writing. Failure to
   dispute any terms or conditions of this Contract shall result in a binding agreement between the parties.
3. Delivery; Title.
   a. F.O.B. Point of Origin. The Commodity will be shipped to points designated by Buyer. Weights, grades, premiums and discounts at point of destination will apply at time of
      delivery, unless otherwise stated on this Contract.
   b. Excess Commodities. Buyer will set the price on any excess quantities of the Commodity, based on the delivery point, as follows: (i) delivery point owned, leased or
      managed by Buyer, Buyer’s market price at time of delivery; and (ii) delivery point not owned, leased or managed by Buyer, Buyer’s market price for F.O.B. point indicated
      at the time Buyer receives notice of the excess commodity. Notwithstanding above, the Buyer may reject any excess Commodities.
   c. Excess freight and other charges. Seller shall be responsible for any excess freight or other charges or penalties occasioned by erroneous billing and routing and/or any
      loading of cars, trucks or barges below minimum or over maximum weight. Seller shall pay all weighing and inspection fees. Seller shall also have sole liability for any
      federal, state or local taxes resulting from this Contract.
   d. Title. Title to, all rights of ownership in and risk of loss of the Commodity shall remain in Seller until physical delivery to Buyer’s designated delivery point, at which time
      such rights shall pass to Buyer unless delivery is made to Buyer under a storage agreement, in which case such rights shall pass upon application of the commodity to a
      purchase contract with Buyer.
4. Representations, Warranties and Certifications of Seller.
   a. Compliance with Applicable Law; Federal Food, Drug and Cosmetic Act. Seller represents and warrants that the Commodity complies with all applicable federal and state
      laws including, but not limited to, the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as may be amended, and the regulations promulgated under the
      Federal Food, Drug and Cosmetic Act, and specifically, that the Commodity has not been adulterated under any applicable laws.
   b. Non-GMO. To the extent the “Non-GMO” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies that: (i) the Commodity
      contains no genetic material that has been modified through vitro recombinant deoxyribonucleic acid (DNA) techniques and for which the modification could not otherwise
      be obtained through conventional breeding or found in nature, and (ii) meets the requirements for non-bioengineered food under the Agricultural Marketing Act of 1946
      and, specifically, Subtitle E “National Bioengineered Food Disclosure Standard”, 7 U.S.C. § 1621 et seq., as may be amended, and the regulations promulgated under the
      Agricultural Marketing Act of 1946 (the “GMO Labeling Act”). Upon request, the Seller shall provide the Buyer a certification of compliance with the above requirements.
   c. Non-GMO and Organic. To the extent the “Non-GMO and Organic” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies
      that: (i) the Commodity satisfies the Non-GMO requirements of Section 4(b) above; and (ii) the Commodity was “organically produced” for purposes of the Organic Food
      Production Act of 1990, 7 U.S.C. §§ 6501-6522, as may be amended, and the regulations promulgated under the Organic Food Production Act of 1990 (the “Organic Act”),
      including, but not limited to, that the Commodity was produced at a “certified organic farm,” as defined in the Organic Act, and that the operations that have handled the
      Commodity prior to delivery to the Buyer are “certified organic handling operations,” as defined in the Organic Act. Upon request, the Seller shall provide the Buyer a
      certification of compliance with the above requirements, its approved organic plan and the certification of compliance with the applicable organic certification program.
   d. Article 2 Warranties; No Disclaimers. Seller expressly warrants that the Seller shall convey good title to the Commodity free and clear of any and all security interest or
      other liens, except those for which the Seller has notified the Buyer in writing. The Seller does not disclaim any implied warranties under the Uniform Commercial Code
      including, but not limited to, the implied warranty of merchantability (UCC 2-314), the implied warranty of fitness for particular purpose (UCC 2-315), and the implied
      warranty from usage of trade (UCC 2-314). For purposes of this Section, the Seller is a “merchant”, as defined by the Uniform Commercial Code.
5. Indemnification and Hold Harmless. Seller shall indemnify and hold Buyer harmless for any claims, demands, obligations, suits, actions or causes of action that arise from or
   relate to: (a) any liability or obligations contractually agreed to by the Seller in this Contract; and (b) any breach of the representations and warranties of the Seller under this
   Contract including, but not limited to, the representations and warranties under Sections 4(b) [Non-GMO] and 4(c) [Non-GMO and Organic] above.
6. Default; Damages.
   a. Event of Default. Failure to comply with the terms and conditions of this Contract including, but not limited to, the breach of any representation or warranty or the failure of
      the Seller to deliver the Commodity, shall be an event of default under this Contract. The Buyer may, at its election, require either: (a) specific performance and delivery of
      the Commodity by the Seller; or (b) payment for the replacement cost of the undelivered Commodity. If, in Buyer’s sole discretion, Buyer has reason to feel insecure about
      Seller’s performance under this Contract, the Seller shall provide adequate assurance of compliance to the Buyer and make any such required payments to the Buyer, or
      do such other things as required by the Buyer in the time and manner set forth by Buyer. The failure to provide adequate assurance acceptable to the Buyer shall be an
      event of default.
   b. Damages; Legal Fees and Costs. Seller’s failure to perform on this Contract will result in contract cancellation charges to Seller, the total of which will be the difference
      between the Contract price and the replacement cost at the time of cancellation, plus a minimum cancellation charge of ten cents (10¢) per bushel. All contract pricing
      terms are part of the formula pricing of the cash delivery commitment. All futures exchange positions utilized by Buyer are for Buyer’s hedging purposes only and not for
      Seller’s account. Seller shall be liable for Buyer’s legal fees and costs of collection.
   c. Acceptance by Buyer; No Waiver. Acceptance of any performance by Buyer, after default of this Contract by Seller, shall not waive any rights or remedies accruing to
      Buyer as a result of such default.
7. Arbitration. This Contract is made in accordance with the applicable grain trade rules of the National Grain and Feed Association except as modified by this Contract. Any
   disagreements or disputes arising under or related to this Contract shall be arbitrated through arbitration proceedings before the National Grain and Feed Association and
   pursuant to its arbitration rules. The decision and award determined through such arbitration shall be final and binding upon the Buyer and Seller. The parties may file the
   arbitration decision and award as a judgment and the decision and award may be enforced in any applicable court.
8. Miscellaneous.
   a. Force Majeure; Allocation of Deliveries. An event outside the control of the Seller shall not relieve the Seller of its obligations to perform on this Contract. In the event the
      Seller has contractually agreed to deliver like commodities to other buyers, the Seller agrees that it will not allocate production or deliveries among its buyers until which
      time the Seller has fully complied under this Contract.
   b. No Other Agreements. No other agreements between the parties. Any modifications of this Contract shall be in writing and signed by both parties.
   c. Disclosure of Risks. Seller acknowledges that Seller has entered into this Contract based upon Seller’s own knowledge and judgment. Seller acknowledges that this
      Contract involves financial risks which Seller has independently evaluated, prior to executing this Contract, and that Buyer is not acting as a fiduciary in regard to this
      Contract.
   d. Assignment. The respective rights, obligations and liabilities of Seller are not assignable without the prior written Consent of Buyer. The Buyer may assign this Contract to
      its successors and assigns.
   e. Governing Law. This Contract shall be governed by the laws of the state of Minnesota and shall be binding on Seller’s estate, executors, administrators, successors and
      assigns and shall inure to the benefit of Buyer, its successors and assigns.




Mon, 15 Mar 2021 18:22:28 UTC                                                                                                                                       Page 2 of 2
Case 21-11002-KBO   Doc 95-2   Filed 07/21/21   Page 11 of 14
Case 21-11002-KBO   Doc 95-2   Filed 07/21/21   Page 12 of 14




                                       Rohan Grover- Director , Ecopure Specialities
                  Case 21-11002-KBO                      Doc 95-2           Filed 07/21/21                Page 13 of 14

                                        PURCHASE CONTRACT - F
                                                                     Contract No.                   :     150110286
                                                                     Contract Date                  :     12/10/2020
                                                                     Reference                      :
                                                                     Our Trader                     :     CJ Eisler
                                                                     Your Contact                   :     Ecopure Specialities Limited
Pipeline Foods, LLC                                                  Contact Phone No.              :
6499 University Avenue NE                                            Contact FAX No.                :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:

Purchased From                   Ecopure Specialities Limited
ECOPURIN                         Unit No 134 First Floor Rectangle 1
                                 Delhi, DE 110017
                                 India

Commodity                : ORGSBM Soybean Meal-Organic
Quantity                 : 2,500.000 MT

Pricing                  :                                    2,500.000    MT                                  655.0000    USD

Shipment Period          : Start: 3/1/2021, End: 7/31/2021

Ship Mode             Weight to Govern                             Del. Basis/FOB Point                 Title Passes
Container             Origin                                       FOB                                  Nhava Sheva, GU

Contract Notes:
    Origin Optional
    For claims related to quality of the product, the buyer shall give written notice to seller within 7 days of delivery. A sample of the product
will be sent to SGS at the expense of the buyer for grade analysis, which shall be binding upon each party.
    PACKING: Bulk in 20' containers, with liners QUANTITY: 2,500 MT, +/- 5%, Buyer to specify maximum container weight QUALITY:
PROTEIN: 46% MINIMUM FAT: 7% MAXIMUM FIBER: 6% MAXIMUM MOISTURE: 7% MAXIMUM PROTEIN SOLUBILITY (KOH): 75%
MINIMUM UREASE: 0.20 MAXIMUM COOL, SWEET, AND SOUND UPON ARRIVAL • Product shall be free from sour, musty, or other
commercially objectionable foreign odors • Product shall be free from insects (live or dead) • Cargo cannot be shipped prior to approval of
Buyer • Buyer shall appoint a surveyor to draw pre-sample shipments, Seller shall segregate shipment until Buyer approves the loading of
the shipment • The rules of GAFTA 124 (Sampling) are hereby incorporated into this contract • The rules of GAFTA 123 (Weighing) are
hereby incorporated into this contract • Seller guarantees that product shall clear US Customs. Seller agrees to reimburse Buyer for any
costs associated with product being rejected by US Customs, FDA, USDA, or other government agency. REQUIRED DOCUMENTS: 1. Full
set of negotiable on board Bill of Lading (Multi-modal transport B/L allowed) 2. Commercial Invoice 3. Certificate of Analysis Issued by
GAFTA registered surveyor/laboratory 4. Certificate of Origin Issued by Government Authorities 5. Phytosanitary Certificate Issued by
Government Authorities 6. Packing List 7. Weight certificate Issued by GAFTA registered surveyor 8. Container Cleanliness certificate Issued
by GAFTA registered surveyor 9. NOP Certificate 10. Organic Transaction Certificate The terms and conditions of GAFTA 125 are hereby
incorporated into this contract

Trade Rules To Govern:
Payment Terms:                   Cash Against Documents

SIGNATURE: Receipt of this confirmation by Buyer/Seller, without written notice to Seller/Buyer of objection or error within seven (7) days, is
an acknowledgement of the acceptance of all conditions hereof.




Buyer:                                                                         Seller:
                                                                                                Rohan Grover - Director
                CJ Eisler                                                      Name:            Ecopure specialities




Thu, 10 Dec 2020 22:35:43 UTC                                                                                                     Page 1 of 2
                       Case 21-11002-KBO                                Doc 95-2                Filed 07/21/21                     Page 14 of 14

                                                   PURCHASE CONTRACT - F
                                                                                      Contract No.                            :    150110286
                                                                                      Contract Date                           :    12/10/2020
                                                                                      Reference                               :
                                                                                      Our Trader                              :    CJ Eisler
                                                                                      Your Contact                            :    Ecopure Specialities Limited
Pipeline Foods, LLC                                                                   Contact Phone No.                       :
6499 University Avenue NE                                                             Contact FAX No.                         :
SUITE 200
Minneapolis, MN 55432
United States
Phone:
Fax:
1. Buyer Sustainability Statement. The Buyer delivers long-term value to its suppliers and develops supply chain assurance and transparency for its customers as to organic,
   non-GMO, transitional and clean label value chains.
2. Cash Contract; Sale Confirmation. This is a cash contract for the sale of the Commodity from the Seller to the Buyer. The Contract contemplates that the parties sign this
   Contract. However, the absence of signatures shall not void or otherwise deem this Contract unenforceable. The delivery of this Contract by the Buyer to the Seller shall
   serve as a confirmation of the sale. To the extent the Seller disputes any terms or conditions of this Contract, the Seller shall immediately notify the Buyer in writing. Failure to
   dispute any terms or conditions of this Contract shall result in a binding agreement between the parties.
3. Delivery; Title.
   a. F.O.B. Point of Origin. The Commodity will be shipped to points designated by Buyer. Weights, grades, premiums and discounts at point of destination will apply at time of
      delivery, unless otherwise stated on this Contract.
   b. Excess Commodities. Buyer will set the price on any excess quantities of the Commodity, based on the delivery point, as follows: (i) delivery point owned, leased or
      managed by Buyer, Buyer’s market price at time of delivery; and (ii) delivery point not owned, leased or managed by Buyer, Buyer’s market price for F.O.B. point indicated
      at the time Buyer receives notice of the excess commodity. Notwithstanding above, the Buyer may reject any excess Commodities.
   c. Excess freight and other charges. Seller shall be responsible for any excess freight or other charges or penalties occasioned by erroneous billing and routing and/or any
      loading of cars, trucks or barges below minimum or over maximum weight. Seller shall pay all weighing and inspection fees. Seller shall also have sole liability for any
      federal, state or local taxes resulting from this Contract.
   d. Title. Title to, all rights of ownership in and risk of loss of the Commodity shall remain in Seller until physical delivery to Buyer’s designated delivery point, at which time
      such rights shall pass to Buyer unless delivery is made to Buyer under a storage agreement, in which case such rights shall pass upon application of the commodity to a
      purchase contract with Buyer.
4. Representations, Warranties and Certifications of Seller.
   a. Compliance with Applicable Law; Federal Food, Drug and Cosmetic Act. Seller represents and warrants that the Commodity complies with all applicable federal and state
      laws including, but not limited to, the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as may be amended, and the regulations promulgated under the
      Federal Food, Drug and Cosmetic Act, and specifically, that the Commodity has not been adulterated under any applicable laws.
   b. Non-GMO. To the extent the “Non-GMO” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies that: (i) the Commodity
      contains no genetic material that has been modified through vitro recombinant deoxyribonucleic acid (DNA) techniques and for which the modification could not otherwise
      be obtained through conventional breeding or found in nature, and (ii) meets the requirements for non-bioengineered food under the Agricultural Marketing Act of 1946
      and, specifically, Subtitle E “National Bioengineered Food Disclosure Standard”, 7 U.S.C. § 1621 et seq., as may be amended, and the regulations promulgated under the
      Agricultural Marketing Act of 1946 (the “GMO Labeling Act”). Upon request, the Seller shall provide the Buyer a certification of compliance with the above requirements.
   c. Non-GMO and Organic. To the extent the “Non-GMO and Organic” section is marked in the “Seller Certification” above, the Seller further represents, warrants and certifies
      that: (i) the Commodity satisfies the Non-GMO requirements of Section 4(b) above; and (ii) the Commodity was “organically produced” for purposes of the Organic Food
      Production Act of 1990, 7 U.S.C. §§ 6501-6522, as may be amended, and the regulations promulgated under the Organic Food Production Act of 1990 (the “Organic Act”),
      including, but not limited to, that the Commodity was produced at a “certified organic farm,” as defined in the Organic Act, and that the operations that have handled the
      Commodity prior to delivery to the Buyer are “certified organic handling operations,” as defined in the Organic Act. Upon request, the Seller shall provide the Buyer a
      certification of compliance with the above requirements, its approved organic plan and the certification of compliance with the applicable organic certification program.
   d. Article 2 Warranties; No Disclaimers. Seller expressly warrants that the Seller shall convey good title to the Commodity free and clear of any and all security interest or
      other liens, except those for which the Seller has notified the Buyer in writing. The Seller does not disclaim any implied warranties under the Uniform Commercial Code
      including, but not limited to, the implied warranty of merchantability (UCC 2-314), the implied warranty of fitness for particular purpose (UCC 2-315), and the implied
      warranty from usage of trade (UCC 2-314). For purposes of this Section, the Seller is a “merchant”, as defined by the Uniform Commercial Code.
5. Indemnification and Hold Harmless. Seller shall indemnify and hold Buyer harmless for any claims, demands, obligations, suits, actions or causes of action that arise from or
   relate to: (a) any liability or obligations contractually agreed to by the Seller in this Contract; and (b) any breach of the representations and warranties of the Seller under this
   Contract including, but not limited to, the representations and warranties under Sections 4(b) [Non-GMO] and 4(c) [Non-GMO and Organic] above.
6. Default; Damages.
   a. Event of Default. Failure to comply with the terms and conditions of this Contract including, but not limited to, the breach of any representation or warranty or the failure of
      the Seller to deliver the Commodity, shall be an event of default under this Contract. The Buyer may, at its election, require either: (a) specific performance and delivery of
      the Commodity by the Seller; or (b) payment for the replacement cost of the undelivered Commodity. If, in Buyer’s sole discretion, Buyer has reason to feel insecure about
      Seller’s performance under this Contract, the Seller shall provide adequate assurance of compliance to the Buyer and make any such required payments to the Buyer, or
      do such other things as required by the Buyer in the time and manner set forth by Buyer. The failure to provide adequate assurance acceptable to the Buyer shall be an
      event of default.
   b. Damages; Legal Fees and Costs. Seller’s failure to perform on this Contract will result in contract cancellation charges to Seller, the total of which will be the difference
      between the Contract price and the replacement cost at the time of cancellation, plus a minimum cancellation charge of ten cents (10¢) per bushel. All contract pricing
      terms are part of the formula pricing of the cash delivery commitment. All futures exchange positions utilized by Buyer are for Buyer’s hedging purposes only and not for
      Seller’s account. Seller shall be liable for Buyer’s legal fees and costs of collection.
   c. Acceptance by Buyer; No Waiver. Acceptance of any performance by Buyer, after default of this Contract by Seller, shall not waive any rights or remedies accruing to
      Buyer as a result of such default.
7. Arbitration. This Contract is made in accordance with the applicable grain trade rules of the National Grain and Feed Association except as modified by this Contract. Any
   disagreements or disputes arising under or related to this Contract shall be arbitrated through arbitration proceedings before the National Grain and Feed Association and
   pursuant to its arbitration rules. The decision and award determined through such arbitration shall be final and binding upon the Buyer and Seller. The parties may file the
   arbitration decision and award as a judgment and the decision and award may be enforced in any applicable court.
8. Miscellaneous.
   a. Force Majeure; Allocation of Deliveries. An event outside the control of the Seller shall not relieve the Seller of its obligations to perform on this Contract. In the event the
      Seller has contractually agreed to deliver like commodities to other buyers, the Seller agrees that it will not allocate production or deliveries among its buyers until which
      time the Seller has fully complied under this Contract.
   b. No Other Agreements. No other agreements between the parties. Any modifications of this Contract shall be in writing and signed by both parties.
   c. Disclosure of Risks. Seller acknowledges that Seller has entered into this Contract based upon Seller’s own knowledge and judgment. Seller acknowledges that this
      Contract involves financial risks which Seller has independently evaluated, prior to executing this Contract, and that Buyer is not acting as a fiduciary in regard to this
      Contract.
   d. Assignment. The respective rights, obligations and liabilities of Seller are not assignable without the prior written Consent of Buyer. The Buyer may assign this Contract to
      its successors and assigns.
   e. Governing Law. This Contract shall be governed by the laws of the state of Minnesota and shall be binding on Seller’s estate, executors, administrators, successors and
      assigns and shall inure to the benefit of Buyer, its successors and assigns.




Thu, 10 Dec 2020 22:35:43 UTC                                                                                                                                       Page 2 of 2
